J-A06020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GREGORIA HERRERA AND ALCIBIADES                     IN THE SUPERIOR COURT OF
DELORBE                                                   PENNSYLVANIA



                     v.

GEORGIE BAUM, INCORRECTLY
DESIGNATED AS GEORGE SUAREZ AND
LUISA DIAZ

APPEAL OF: GEORGE BAUM

                                                          No. 863 EDA 2014


               Appeal from the Order Entered February 27, 2014
             In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): January Term, 2012 No. 01443
-------------------------------------------------------------------------------------

GREGORIA HERRERA AND ALCIBIADES                     IN THE SUPERIOR COURT OF
DELORBE                                                   PENNSYLVANIA



                     v.

GEORGE BAUM, INCORRECTLY
DESIGNATED AS GEORGIE SUAREZ AND
LUISA DIAZ

APPEAL OF: LUISA DIAZ

                                                         No. 1007 EDA 2014


              Appeal from the Order Entered February 27, 2014
            In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): January Term, 2012 No. 01443


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.
J-A06020-15



MEMORANDUM BY OTT, J.:                                    FILED JUNE 16, 2015

        In this consolidated appeal involving negligence claims arising from a

motor vehicle accident, Defendants George Baum and Luisa Diaz appeal

from the judgment dated February 27, 2014, but not entered until March 5,

2014.1 The jury determined that Baum and Diaz were each 50% negligent

and their negligence was the factual cause of injuries to Herrera. The jury

awarded      Herrera   $225,000.00       and her   husband,   Alcibiades   Delorbe,

$10,000.00 for loss of consortium.             Baum and Diaz have raised three

common issues. Diaz raised two additional issues. In the common issues,

Baum and Diaz claim the trial court erred: (1) in determining Herrera was

entitled to full tort coverage from her automobile insurer; (2) in refusing to

allow defense counsel to cross examine Herrera’s medical expert with

medical records from Herrera’s treating physicians; (3) in failing to sustain

multiple objections to misrepresentations made by Herrera’s counsel during

closing argument.        Additionally, Diaz claims the trial court erred: (4) in

charging the jury that Diaz was subject to the assured clear distance rule;

and (5) in entering judgment when there were no economic damages

presented and no medical records regarding Herrera’s knee surgery.2 After


____________________________________________


1
 An appeal is properly taken from the entry of judgment, not from the order
denying post-trial motions. Here, pursuant to the certified record, judgment
was entered on the docket on March 5, 2014.
2
    We have restated these claims for clarity.



                                           -2-
J-A06020-15



a thorough review of the certified record, submissions by the parties and

relevant law, we reverse and remand for a new trial.

      Preliminarily, the certified record reflects that Herrera and Delorbe

were covered by Progressive Insurance policy 48135378-0 as of January 16,

2009. See Motion for Partial Summary Judgment, 12/3/2012. This policy

covered four vehicles, including the Mercedes Benz occupied by Herrera and

driven by Delorbe at the time of the accident. Id. This policy was a limited

tort policy, as Herrera signed the required form, specifically choosing the

limited tort option. Id. On February 23, 2009, approximately one month

later, Delorbe obtained a replacement policy, 481969969-0, effective as of

February 23, 2009. Id. This policy covered the same four vehicles with the

same coverage limits. Id. This policy number appears to be currently in

effect. Id. Delorbe signed the application form requesting both limited tort

and full tort options. Id. The original tort application signed by Herrera,

requesting limited tort, appears to have been attached to the second

application as well. Id. The policy was issued as providing the less expensive

limited tort coverage and Delorbe and Herrera have paid for the limited tort

option since the policy’s inception. Id. Baum filed a motion for partial

summary judgment, seeking a declaration that Herrera was bound by the

limited tort option. The motion was denied due to the ambiguity in Delorbe’s

application. See Order, 1/15/2013.




                                     -3-
J-A06020-15



       The evidence at trial showed that on the afternoon of January 28,

2010,3 Herrera was a passenger in Delorbe’s, 2002 Mercedes ML320 Wagon

as they drove on Rising Sun Avenue in Philadelphia. N.T. Trial, 9/24/2013, at

96. While stopped at a traffic light, the Delorbe vehicle was struck from

behind, either once or twice. Id. at 96-97. Diaz’s vehicle was immediately

behind the Delorbe vehicle. Baum’s vehicle was behind Diaz’s. There was

an issue whether Diaz’s vehicle struck Delorbe and then Baum struck Diaz,

causing a second impact to Delorbe, or if Baum struck Diaz and forced her

vehicle into Delorbe’s vehicle, thereby causing a single impact. Id. at 67.4

       A complaint was filed in this matter on January 12, 2012.             The

complaint alleged severe and permanent injuries but made no allegation of a

knee injury.     One week before trial, counsel for Herrera filed a motion in

limine seeking to preclude reference and introduction into evidence of the

medical records of Drs. George and Daisy Rodriguez (IRC) regarding the

treatment supplied to Herrera.           The motion claimed the treating records

were hearsay and were highly prejudicial to Herrera.          On the morning of

trial, the trial court orally granted the motion in part, allowing reference only
____________________________________________


3
  We note that Herrera’s counsel asserted the accident occurred between
4:00 and 5:00 p.m. and Diaz testified she thought it was about that time.
N.T. Trial, 9/24/2013, at 62. However, Police Officer Joseph Sugan testified,
pursuant to his report, he responded to the accident scene at 3:00 p.m.
N.T. Trial, 9/26/2013, at 24.
4
 Because of the nature of the claims, we will relate the facts in two parts.
The second part will begin after the discussion of tort election.



                                           -4-
J-A06020-15



to the history section of the treating records of Drs. George and Daisy

Rodriguez.     The court’s ruling precluded records from being entered into

evidence and published to the jury.            Counsel for Herrera stated the order

exactly matched a stipulation between the parties.            The defense did not

object to that characterization.

       We will initially address the three common issues.

TORT ELECTION5

       The first issue is whether Herrera was correctly determined to have

been considered “full tort.”6 Tort coverage is a function of a claimant’s own

automobile insurance coverage.           “Full tort” allows a claimant to seek any
____________________________________________


5
  Although both Diaz and Baum have raised this issue on appeal, the
relevant motion for partial summary judgment on this issue was filed by
Baum, solely. However, it is clear from our review of the certified record
that the resolution of the tort election issue was intended to be a global
resolution, binding all parties. Herrera has not argued, nor do we believe,
that Diaz’s failure to formally join in Baum’s motion constitutes waiver on
her part.
6
   As previously mentioned, the trial court denied Baum’s motion for
summary judgment on the issue of tort status and held Herrera was entitled
to full tort status. Our standard of review regarding an order of summary
judgment is well-settled:

       [A]n appellate court may reverse a grant of summary judgment
       if there has been an error of law or an abuse of discretion. But
       the issue as to whether there are no genuine issues as to any
       material fact presents a question of law, and therefore, on that
       question our standard of review is de novo. This means we need
       not defer to the determinations made by the lower tribunals.

Summers v. Certainteed Corp., 997 A.2d 1152, 1156 (Pa. 2010) (citation
omitted).



                                           -5-
J-A06020-15



and all damages that flow from the automobile accident. “Limited tort”

allows a claimant to receive non-economic damages only if that claimant has

suffered a “serious injury.”   A serious injury is defined as “death, serious

impairment of body function or permanent serious disfigurement.” See 75

Pa.C.S. § 1702. Tort coverage is determined, in the original instance, upon

purchase of the automobile insurance policy. Once tort coverage has been

elected, it remains in effect until affirmatively changed. See 75 Pa.C.S. §

1705(b)(1). At the time of purchase, a named insured must be given the

opportunity to elect one of the coverage options.        See 75 Pa.C.S. §

1705(a)(4).   Any named insured may make the tort election.          See 75

Pa.C.S. § 1705(a)(2).    Pursuant to 75 Pa.C.S. § 1705(b)(1), once a tort

option has been elected by a named insured, that election will carry forward

through all subsequent renewals and replacement policies until a properly

executed form electing the other option is received by the insurer.           A

“named insured” is “any individual identified by name as an insured in a

policy of private passenger motor vehicle insurance.” 75 Pa.C.S. § 1705(f).

     In determining that Herrera was covered by the full tort option, the

trial court found that because Delorbe had signed on both option lines,

pursuant to 75 Pa.C.S. § 1705(a)(3), he was conclusively presumed to have




                                     -6-
J-A06020-15



chosen full tort.     Additionally, the trial court cited L.S. v. Eschbach, 874
A.2d 1150 (Pa. 2005), although no explanation was provided.7 We disagree.

The citation to Section 1705(a)(3) is incorrect as a matter of law. Section

1705(a)(3) states:

       3) If a named insured who receives a notice under paragraph (1)
       does not indicate a choice within 20 days, the insurer shall send
       a second notice. The second notice shall be in a form identical to
       the first notice, except that it shall be identified as a second and
       final notice. If a named insured has not responded to either
       notice ten days prior to the renewal date, the named insured and
       those he is empowered by this section to bind by his choice are
       conclusively presumed to have chosen the full tort alternative.
       All notices required by this section shall advise that if no tort
       election is made, the named insured and those he is empowered
       to bind by his choice are conclusively presumed to have chosen
       the full tort alternative. Any person subject to the limited tort
       option by virtue of this section shall be precluded from claiming
       liability of any person based upon being inadequately informed.

75 Pa.C.S. § 1705(a)(3).

       To be properly understood, Paragraph (a)(3) must be read in context

with Paragraph (a)(1). Paragraph (a)(1) states:

       Each insurer, not less than 45 days prior to the first renewal of a
       private passenger motor vehicle liability insurance policy on and
       after July 1, 1990, shall notify in writing each named insured of
       the availability of two alternatives of full tort insurance and
       limited tort insurance described in subsections (c) and (d). The
       notice shall be a standardized form adopted by the commissioner
       and shall include the following language:

75 Pa.C.S. § 1705(a)(1).

____________________________________________


7
 Remarkably, there is no binding case law regarding this situation, in which
both tort options were elected.



                                           -7-
J-A06020-15



       Paragraph (a)(1) applies to those automobile insurance policies in

effect at the time the law changed, July 1, 1990.       The named insureds of

those polices were required to be sent the notices described therein.

Reading Paragraph (a)(3) in conjunction with Paragraph (a)(1) describes

what an insurer must do when a named insured was given notice under

Paragraph (a)(1) but did not respond. The insurer must send another notice

and if no response is received, the named insured, and anyone else who

would have been bound by a tort election, are “conclusively presumed” to

have chosen the full tort option. The policy at issue herein was not in effect

on July 1, 1990.        Therefore, Section 1705(a)(3) does not apply to the

analysis of an ambiguous tort election form signed in 2009. Accordingly, the

trial court’s reliance on this section was an error of law.8

       The trial court also relied upon L.S. v. Eschbach, supra.          L.S.

determined that the parents’ election of limited tort did not apply to a minor

who was a pedestrian when she was struck by an automobile. Because the

trial court provided no further discussion of L.S., we presume the trial court

was adopting Herrera’s claim the case stands for the proposition that

“wherever an ambiguity exists with respect to the tort option, the trial Court

must defer to Full Tort.”         See Herrera’s Response to Motion for Partial
____________________________________________


8
  75 Pa.C.S. § 1705(a)(4) applies to those situations where a person is
purchasing an initial policy from an insurer after the July 1, 1990 change of
law. 75 Pa.C.S. § 1705(b)(1) applies to renewal and replacement policies,
and will be discussed infra.



                                           -8-
J-A06020-15



Summary Judgment, 1/3/2013, at ¶ 8.              However, L.S. is not as strict as

Herrera posits.      L.S. actually states: “where there is a question about

[which] coverage will apply, there is a conscious attempt to rule in favor of

the full tort alternative.”     L.S., 874 A.2d at 1157. While the law favors a

determination of full tort status, it does not mandate that coverage; an

important distinction.

       In contrast to the trial court’s determination that Delorbe’s ambiguous

election form mandated full tort coverage, Baum and Diaz assert any

ambiguity in Delorbe’s election form is not controlling in light of Herrera’s

prior election and the unchallenged fact that the policy has always identified

limited tort coverage.      After a thorough review of the certified record and

relevant law, we agree with Baum and Diaz.

       Initially we note that pursuant to statutory definition, both Delorbe and

Herrera were named insureds under both policy numbers 48135278-0 (the

Herrera policy) and 48196969-0 (the Delorbe policy).             Section 1705(f),

supra. That is to say, both Alcibiades Delorbe and Gregoria Herrera were

specifically identified by name as an insured under the policy. 9            It is

important to note that Section 1705 does not limit election of tort option to



____________________________________________


9
  We note that Herrera would have been an “insured” under the policy even
had she not been specifically named. Pursuant to Section 1705(f), an
insured under a policy includes a resident spouse.




                                           -9-
J-A06020-15



first named insureds.10 Rather, election of the tort option is vested to any

named insured.       This determination is reflected by the fact that both the

election form as provided by statute and the insurance policy provide a

signature line for a “named insured.”              Compare 75 Pa.C.S. § 1731(b),

(b.1), (c.1), providing rejection of uninsured (UM) and/or underinsured

motorist (UIM) coverage must be made by the “first named insured.”

Accordingly, Herrera was permitted to elect limited tort coverage, which she

did. For reasons unexplained in the certified record, 5 weeks after Herrera

obtained policy 48135278-0, Delorbe obtained a different policy, providing

the same insurance limits for the same four vehicles as the prior policy.11

While Delorbe signed the tort election form for both limited and full tort

options, the record indicates Herrera’s initial, unambiguous, tort election

form was included with Delorbe’s application. The policy was re-issued as

providing limited tort coverage and has provided limited tort coverage ever

since that time.

       Recognizing that application of Section 1705(a)(3) to the instant

situation is incorrect as a matter of law, we note that the applicable
____________________________________________


10
   Although “first named insured” is not defined by statute, we believe that
in practice, the first named insured is generally the owner of the vehicle
being insured.
11
   It is possible the second policy was issued because in the first policy
application, Herrera also signed the rejection forms for UM and UIM
coverage. Delorbe, the first named insured, was required to sign those
forms.



                                          - 10 -
J-A06020-15



statutory provision is Section 1705(b)(1), addressing the application of tort

options for renewal or replacement policies.

       (1) The tort option elected by a named insured shall apply to all
       private passenger motor vehicle policies of the named insured
       issued by the same insurer and shall continue in force as to all
       subsequent renewal policies, replacement policies and any other
       private passenger motor vehicle policies under which the
       individual is a named insured until the insurer, or its authorized
       representative, receives a properly executed form electing the
       other tort option.

75 Pa.C.S. § 1705(b)(1).

       Here, Herrera, a named insured, applied for and received a policy of

insurance covering four automobiles and providing limited tort coverage.

Delorbe’s subsequent insurance application sought coverage for the same

vehicles already insured.       Essentially, pursuant to Section 1705(b)(1), the

law requires a named insured to affirmatively and unambiguously inform the

insurer or the insurer’s representative of a change in tort status.

Accordingly, Delorbe’s tort election form that checked both full and limited

tort options could not operate to change Herrera’s initial election of limited

tort coverage.12




____________________________________________


12
  We emphasize that this analysis is not meant to apply to the scenario
where an ambiguous tort election form is supplied in the first instance.




                                          - 11 -
J-A06020-15



       In light of the above, we reverse the trial court’s order declaring

Herrera is entitled to full tort status and find that limited tort status is

applicable.13

       We now relate further factual details relevant to the resolution to the

remaining issues.

       No injuries were reported to the police at the scene of the accident,

although Herrera did present to Nazareth Hospital emergency room

approximately six days later. N.T. Trial, 9/26/2013, at 28; 9/24/2013, at 98.

At that time, Herrera complained of back and chest pain. Id. She testified

she also felt a little knee pain but did not report it. Id. In June, 2010,

Herrera visited the Injury Rehabilitation Centers of Pennsylvania (IRC)

complaining of chest pain, low back pain and pain radiating to her left leg.

Id. at 116. She was treated by Drs. George and Daisy Rodriquez of the IRC

until August, 2010, at which time the medical reports indicated that to a

reasonable degree of medical certainty, Herrera’s knee pain was “most

probably referred low back pain.”              See N.T. Dr. Allen Trial Deposition,

6/6/2013, Exhibit D-1 (IRC report, 8/26/2010).14            At some point in 2011,
____________________________________________


13
   Herrera has argued that, regardless of tort status, Herrera suffered a
serious injury, thereby allowing her to seek non-economic damages. This
would render any discussion of tort election moot. However, in light of our
discussion of Herrera’s injuries and causation, we anticipate the possibility of
a jury question regarding the nature of Herrera’s injury.
14
   The official record contains five treatment reports from the IRC. These
reports were exhibits used in the trial deposition of Herrera’s expert, Dr.
(Footnote Continued Next Page)


                                          - 12 -
J-A06020-15



after her treatment at the Injury Rehabilitation Centers ended, Herrera went

to the Dominican Republic for treatment.15 N.T. Trial, 9/24/2013, at 103. In

September, 2011, approximately 18 months after the accident, Herrera

obtained an MRI of her left knee in the Dominican Republic. N.T. Dr. Allen

Trial Deposition, 6/6/2013, Exhibit D-2 (medical report, 3/6/2012). The

radiologist’s report by Dr. Rosa Alvarez Malagon of Cedimat, noted a

“horizontal laceration that affects the body and posterior horn of medial

meniscus associated with minimal stress on the bones, moderate joint

effusion.”    Baum Motion to Preclude, 8/6/2013, Exhibit A (Cedimat MRI

report, 9/16/2011).16

        In 2012, Herrera presented to Dr. Paolini for physical therapy.      N.T.

Trial, 9/24/2013, at 104. He referred her to South Philadelphia Open MRI

for studies of her lumbar spine and left knee. The MRI report for the left

knee notes Herrera had complained of left knee pain and swelling since the
                       _______________________
(Footnote Continued)

Mark Allen, and were also the subject of a motion to preclude, which will be
discussed infra.   For clarity, the first three reports, dated 7/6/2010,
7/29/2010 and 8/26/2010, detail Herrera’s follow-up treatments. The two
reports, dated 1/26/2012 and 3/26/2012, are discharge summaries. The
3/26/2012 report discusses Herrera’s medical examination obtained in the
Dominican Republic.
15
     Herrera is a naturalized citizen, originally from the Dominican Republic.
16
   The report is actually dated in the usual manner in the Dominican
Republic, with the day first: 16/9/2011. We have transposed the month and
date to manner of this country.




                                           - 13 -
J-A06020-15



January 28, 2010 motor vehicle accident. The MRI showed a complex tear

of the posterior horn of the medial meniscus associated with a small Baker’s

cyst.   See N.T. Dr. Allen Trial Deposition, 6/6/2013, Exhibit A-5 (Report

from Open MRI, 9/13/2012).

        On December 6, 2012, almost three years post-accident, Herrera

presented to Dr. Mark Allen, Herrera’s medical expert, who examined

Herrera a single time and provided medical impressions of cervical strain and

sprain, lumbosacral strain and sprain with radiculopathy and protruding disc

at L4-5 and L5-S1, and a torn medial meniscus of the left knee. N.T. Dr.

Allen Trial Deposition, 6/6/2013, at 72, Exhibit A-2.    His report did not

address causation. Exhibit A-2. Dr. Allen provided Herrera with a shot of

Depomedrol and Xylocaine to her left knee.17 N.T. Dr. Allen Trial Deposition,

6/6/2013, at 52. At trial, Herrera’s counsel presented Dr. Allen, via video

recording, as an expert and as a treating physician, allowing him to testify

beyond the scope of his report.18 Id. at 33. In his testimony, Dr. Allen

opined the knee injury was caused by the motor vehicle accident because a

____________________________________________


17
   This is a combination of anti-inflammatory and painkiller. N.T. Dr. Allen
Trial Deposition, 6/6/2013, at 53.
18
  Dr. Allen was presented as an expert in orthopedics. He is board certified
by the Academy of Orthopedic and Neurological Associates, apparently
without specific designation. His trial deposition revealed that he is not
certified in orthopedic surgery, having failed the examination on three
occasions, or as an orthopedic specialist. N.T. Dr. Allen Trial Deposition,
6/6/2013, at 12-14.



                                          - 14 -
J-A06020-15



complex tear, as noted in the 2012 MRI report, was indicative of a traumatic

episode and Herrera complained of knee pain from the date of the accident.

Id. at 36, 55.       As she had not reported any other traumatic event, he

believed the complex tear was a result of a progression of an initial knee

injury caused by the motor vehicle accident of January, 2010. Id. at 58-59.

EXPERT CROSS-EXAMINATION

        The next issue is whether the trial court erred in preventing Baum and

Diaz from cross-examining Herrera’s medical expert, Dr. Mark Allen, with the

medical records from Drs. George and Daisy Rodriguez, of the IRC.19

        On September 17, 2013, Herrera filed a motion in limine seeking to

preclude Baum and Diaz from making reference to the treatment records of

both Drs. Rodriguez. Further, Herrera sought to preclude any such medical

records from being entered into evidence and from being published to the

____________________________________________


19
     Our standard of review regarding the admission of evidence is as follows:

        “The admission or exclusion of evidence is within the sound
        discretion of the trial court, and in reviewing a challenge to the
        admissibility of evidence, we will only reverse a ruling by the
        trial court upon a showing that it abused its discretion or
        committed an error of law.” B.K. v. J.K., 823 A.2d 987, 991-92
        (Pa. Super. 2003). “Thus our standard of review is very
        narrow.... To constitute reversible error, an evidentiary ruling
        must not only be erroneous, but also harmful or prejudicial to
        the complaining party.” Hawkey v. Peirsel, 869 A.2d 983, 989
        (Pa. Super. 2005) (citing Turney Media Fuel, Inc. v. Toll
        Bros., 725 A.2d 836, 839 (Pa. Super. 1999)).

McManamom v. Washko, 906 A.2d 1259, 1268-69 (Pa. Super. 2006).



                                          - 15 -
J-A06020-15



jury. Dr. Allen, Herrera’s medical expert, testified he did not rely upon the

IRC medical records in forming his opinion. Herrera claimed the treatment

records constituted impermissible hearsay and were highly prejudicial. See

Motion in Limine, 9/17/2013, at 7.

      Ruling on the motion was deferred until the morning of trial, at which

time the trial court ruled:

      This 24th day of September, it is ordered and decreed that the
      plaintiffs’ motion in limine is granted in part. It’s further ordered
      that the defendant shall be permitted to reference the history
      section of the treatment records of Dr. George and Daisy
      Rodriguez at trial, including for purposes of impeachment, but
      shall be precluded from entering said records into evidence and
      from publishing said records to the jury.

N.T. Trial, 9/24/2013, at 4-5.

      Immediately after the trial court announced its ruling, this exchange

took place at sidebar:

      [Plaintiff’s Counsel (P.C.)]: We did work out a stipulation prior to
      the ruling.

      THE COURT: That’s the ruling. What do you want to do?

      [P.C.]: That’s actually exactly the stipulation we had.

      THE COURT: Well, it’s an order anyway.

      [Baum’s Counsel]: Well, Your Honor, we respect this Court’s
      order, of course, and in anticipation of the order, counsel and I
      have worked out some of the objections on the video transcript
      to make things go smoother.

      THE COURT: To the extent that any of the stipulations agreed to
      by and between counsel are anywhere different than the order,
      I’ll allow it.


                                     - 16 -
J-A06020-15


       [Baum’s Counsel]: Thank you.

Id. at 5-6.

       The trial court found that by failing to object to the stipulation, Baum

and Diaz waived any objection to the order.        We are compelled to agree.

The trial court was informed that independent of its ruling, the parties had

agreed to the precise terms of the ruling. The cross-examination of Dr. Allen

was then edited, thereby indicating the stipulation mirrored the ruling.

Accordingly, Baum and Diaz have waived any objection to the ruling.20
____________________________________________


20
   Despite finding the issue waived, because we are remanding this matter
for a new trial at which time this issue of preclusion may be raised again, we
note that in support of this motion, Herrera cited Sheely v. Beard, 696
A.2d 214, 218 (Pa. Super. 1997) for the proposition, “[i]n Pennsylvania,
medical records of other physicians, which were not relied upon by any
doctor cannot be permitted into evidence because the records are
impermissible hearsay.” Motion in Limine, 9/17/2013, at ¶ 5. Sheely notes
that medical reports on non-testifying doctors cannot simply repeat
another’s opinion without bringing to bear on it his or her own expertise and
judgment. However, Sheely also notes, “It is well-settled in Pennsylvania
that a medical expert is permitted to express an opinion which is based, in
part, on medical records which are not in evidence, but which are
customarily relied on by experts in her profession. This exception to the rule
against hearsay was adopted in Pennsylvania law in 1971 in
Commonwealth v. Thomas.”               Sheely, 696 A.2d at 218 (citations
omitted). Accordingly, Sheely does not prohibit the medical reports of non-
testifying doctors as hearsay, and does not address the cross-examination of
an expert with the medical reports of a treating physician.

In contrast to the trial court’s ruling and Herrera’s argument, in Boucher v.
Pennsylvania Hospital, 831 A.2d 623 (Pa. Super. 2003), a panel of our
Court stated, “Specifically regarding medical experts, the “scope of cross-
examination involving a medical expert includes reports or records which
have not been admitted into evidence but which tend to refute that expert’s
assertion.” Id. at 629. See also Collins v. Cooper, 746 A.2d 615 (Pa.
Super. 2000) (same); and Kemp v. Qualls, MD, 473 A.2d 1369 (Pa. Super.
(Footnote Continued Next Page)


                                          - 17 -
J-A06020-15



CLOSING ARGUMENT21

        Next, Baum and Diaz claim the trial court erred in failing to sustain

multiple objections raised during closing argument.22 Specifically, Herrera’s

counsel (1) made reference to deposition testimony of Diaz that was not

entered into evidence, (2) referred to Herrera’s answers to interrogatories

that were not entered into evidence, (3) claimed a reference in the

complaint to “chondritis” proved Herrera had claimed knee pain throughout

her lawsuit and (4) referred to Herrera’s tax returns that were not entered

into evidence.23
                       _______________________
(Footnote Continued)

1984) (right of cross-examination includes the right to examine the witness
on any facts tending to refute inferences or deductions arising from matters
testified to on direct examination).
21
   Herrera argues this issue has been waived by the failure to request a
mistrial. See McMillan v. 84 Lumber, Inc., 649 A.2d 932, 934 (Pa. 1994).
The issue has been properly preserved for our review through timely
objections. See Factor v. Bicycle Technology, Inc., 707 A.2d 504, 507
(Pa. 1998).
22
   Regarding claims of misconduct in closing argument, we are mindful of the
following standard:

        A new trial is to be granted where: the unavoidable effect of the
        conduct or language was to prejudice the factfinder to the extent
        that the factfinder was rendered incapable of fairly weighing the
        evidence and entering an objective verdict. If [counsel's]
        misconduct contributed to the verdict, it will be deemed
        prejudicial and a new trial will be required.

Poust v. Hylton, 940 A.2d 380, 385 (Pa. Super. 2007) (citation omitted)
(emphasis in original).
23
     We have reordered the claims.



                                           - 18 -
J-A06020-15



Depositions

      In the closing argument, Herrera’s counsel made specific reference to

Diaz’s deposition testimony, regarding how quickly Diaz had to apply the

brakes before the accident and whether she had been following Herrera’s

vehicle too closely.    These questions were at issue because although Diaz

claimed she was stopped at the time of the accident and was pushed into

Herrera’s vehicle as a result of Baum striking her car, Herrera claimed to

have felt two impacts, meaning Diaz independently hit Delorbe’s vehicle.

The trial court found no error in counsel’s reference to Diaz’s deposition

testimony because the jury did not hear any new facts and those portions of

the deposition had been used in Diaz’s cross-examination.

      Our   review     of   the   certified   record   confirms   the   trial   court’s

determination.    Diaz was cross-examined at trial using her deposition

testimony on both issues.           See N.T. Trial, 9/24/2013 at 63-64, 86.

Accordingly, the references in closing argument were not improper.

Interrogatories

      Next, Herrera’s counsel referred to various answers to interrogatories

to demonstrate Herrera’s knee complaints had always been known and were

a part of the lawsuit. A central aspect of the defense was Baum’s and Diaz’s

assertion that Herrera made no complaints about her knee until well after

the accident, thereby demonstrating any problems with her knee were not

caused by the accident.           Significantly, the Complaint did not contain

references to a knee injury, and any suggestion to the contrary is belied by

                                        - 19 -
J-A06020-15



the fact that Herrera’s counsel had to amend the Complaint during trial to

include that claim.24       While addressing the jury during closing, Herrera’s

counsel asserted the following:

        [Herrera’s Counsel]: Well, two months after the filing of the
        Complaint they sent us interrogatories, questions. We filled
        them out. We sent them back. One of the questions is, What
        problems is the plaintiff having?

        [Baum’s Counsel]: Objection.

        [Herrera’s Counsel]: Experiencing pain in her lower back, left
        knee -

        THE COURT: I’ll note your objection.

        [Herrera’s Counsel]: We filed the Complaint. We knew that she
        had pain in the knee. We knew that she had problems in the
        knee. We knew she had chondritis in the knee. We knew that
        she should only get this MRI in the United States because we
        weren’t confident with the Dominican Republic one, and that’s
        exactly what happened.

N.T. Trial, 9/26/2013, at 103-104.

____________________________________________


24
     In relevant part, the Complaint claimed:

        Plaintiff, Gregoria Herrera suffered severe and permanent
        injuries to her chest, hip and back, including broad protrusion
        across the L5-S1 disc with facet hypertrophy, more on the right,
        disc bulge at L4-5 and L3-4 and costochondritis. The plaintiff
        suffered internal injuries of an unknown nature.        Plaintiff
        suffered severe aches, pains, mental anxiety and anguish and a
        severe shock to her entire nervous system, and other injuries,
        the full extent of which is not yet known.

Plaintiff’s Complaint, 1/12/2012, at ¶ 17.




                                          - 20 -
J-A06020-15



       There is no medical evidence regarding a separate knee injury until

two years after the accident, in a follow up report from Drs. George and

Daisy Rodriquez of the IRC.25 The trial court agreed that reference to the

interrogatories, which were not in evidence, was improper, but the reference

was harmless as there was ample evidence that Herrera had suffered a knee

____________________________________________


25
  The report is a discharge summary dated 1/26/2012. Under the “Systems
Review” heading is the notation, “She has been experiencing severe, left
knee pain.” The report does not attribute this pain to any incident or time
period. This is the first time in a medical report knee pain is described
separately from radiating pain.

Herrera’s counsel referred to this report in his examination of Dr. Allen,
incorrectly claiming the report was dated 1/26/2010 and therefore was
evidence Herrera referenced “left leg pain as far back as when she first saw
Dr. Rodriguez[.]” See N.T. Dr. Allen Trial Deposition, 6/6/2013, at 86. We
note 1/26/2010 is two days prior to the accident at issue herein.

The second IRC discharge note, dated 3/6/2012, is the first written medical
record in the certified record that refers to causation of the knee pain. The
note refers to the MRI performed in the Dominican Republic reporting “a
horizontal tear of the body and posterior horn of the medial meniscus[.]”
The note further states, “this finding is not likely related to the motor vehicle
accident of 1/28/2010. I state the above within a reasonable degree of
medical certainty.” See Dr. Allen Trial Deposition, 6/6/2013, Exhibit D-2.

An IRC medical report dated 8/26/2010, contains the first written notation of
knee pain. However, that report also states, “It is my impression that this
patient’s knee pain is most probably referred low back pain. I state the
above within a reasonable degree of medical certainty.” Although this report
is part of the certified record, it is not specifically labeled as an exhibit.

Although these records from IRC were precluded from jury consideration by
stipulation, they are part of the certified record and are subject to review.
We believe they are relevant to help us determine prejudice.




                                          - 21 -
J-A06020-15



injury. We are compelled to disagree with the trial court’s conclusion, as the

issue was not whether Herrera had suffered a knee injury, but whether that

injury was caused by the accident.               Accordingly, the reference to the

answers to interrogatories was improper and not harmless error.

Chondritis/Costochondritis

      The    next   issue   regarding    the      closing   argument    addresses   a

misstatement regarding Herrera suffering from chondritis. Initially, we note

that the trial court found the issue waived for failure to make a timely

objection.   While we agree that no objection was raised immediately after

this misstatement, Herrera’s counsel followed the comment with the

previously noted, improper reference to interrogatories.               This reference

included another misrepresentation regarding chondritis.           We believe this

claim of error is inextricably linked to the objection addressed to the

improper reference to interrogatories.         Accordingly, we will not parse the

nature of that objection and we will address this claim.

      As noted, the timing of Herrera’s knee complaints was a central aspect

of this trial. In arguing to the jury that Herrera had claimed her knee injury

in the Complaint, Herrera’s counsel stated:

      He talked about the Complaint, right? You heard him talk about
      the Complaint. You didn’t see the Complaint, right? No. What’s
      in the Complaint? Other injuries that may develop over time that
      may not have been discovered yet. And that’s because at the
      time of the Complaint the MRIs had not been reviewed yet on
      the knee. And that’s important. We didn’t know there was a
      tear so we can’t say there’s a tear in there yet.



                                        - 22 -
J-A06020-15


       What we did say was – and he said the word – chondritis. That’s
       inflammation and swelling in the knee. That much we knew. We
       did not yet know that there was a tear. We knew there was
       swelling in the knee and that was in the Complaint.

       What else was there? Well, two months after the filing of the
       Complaint, they sent us interrogatories, questions.

N.T. Trial, 9/26/2013, at 102-103.

       This portion of the closing argument represents a misstatement of

both the Complaint and medical fact.            First, quoted previously, the

Complaint    made   no    reference   to   chondritis;   the   Complaint    stated

costochondritis. Accordingly, Herrera’s counsel incorrectly informed the jury

what was in the Complaint. Second, as the trial court noted in its Pa.R.A.P.

1925(a) opinion, chondritis is defined by the Mayo Clinic as an inflammation

of   cartilage.   However,     Herrera’s   counsel   compounded     his    original

misstatement by incorrectly informing the jury that chondritis specifically

referred to inflammation of knee cartilage.          The Mayo Clinic defines

costochondritis, the condition listed in the Complaint, as “inflammations of

the cartilage that connects a rib to the breastbone (sternum).”               See

www.mayoclinic.org.      This condition relates to the chest injury also claimed

in the Complaint.   Costochondritis has no application to any form of knee

injury.   Third, there was no medical testimony that Herrera ever suffered

from chondritis of the left knee, or that a diagnosis of a torn medial

meniscus equates to chondritis, or that chondritis necessarily precedes a

diagnosis of a torn medial meniscus. Herrera’s counsel misquoted his own

Complaint and then provided an incorrect definition to the misquoted portion


                                      - 23 -
J-A06020-15



in an argument designed to convince the jury the knee injury had been

known and complained of throughout the legal process.26        We find this

constitutes prejudicial error.

Tax Returns

       The defense stated Herrera had not produced any documentation,

such as tax returns, to support her claim of lost income.27     In response,

Herrera’s counsel claimed her tax returns showed she made more money in

2010 than she made in 2009, but the fact she made more money after the

accident did not mean she would not have made even more absent the

accident.    Counsel’s reference to Herrera’s tax returns were fleeting and

____________________________________________


26
   We note Herrera’s counsel’s explanation, found in the response to Post-
Trial Motions, regarding the costochondritis/chondritis issue: “Plaintiff’s
counsel is not a medical doctor. If he made a scientific error in classifying
the type of injury sustained by Plaintiff then such an error was an honest
one and not a material misrepresentation.” Plaintiff’s Response to Post-Trial
Motion, 12/20/2013, at 15, n.6. Not having a medical degree is no excuse
for such a misrepresentation. Counsel is responsible for understanding the
nature of the claims they present or defend and for learning and using the
relevant medical terms associated to those claims.

       A lawyer shall provide competent representation to a client.
       Competent representation requires the legal knowledge, skill,
       thoroughness and preparation reasonably necessary for the
       representation.

Rule of Professional Conduct 1.1
27
   Herrera testified she lost $200.00 per week from her inability to work at
her beauty shop. That equates to $10,000 per year, assuming a 51-week
work year, which is what counsel claimed in closing. N.T. Trial 9/26/2013,
at 66.



                                          - 24 -
J-A06020-15



non-specific, more akin to an acknowledgement that tax returns had been

filed, than an assertion that the returns would have demonstrated a loss of

income. Accordingly, we find no error in the failure to sustain the objection

to the reference to tax returns.

      In sum, the references to the answers to interrogatories that had not

been introduced into evidence addressed a central aspect of the trial, namely

the timing of Herrera’s complaint of knee pain as it relates to causation.

Further, the improper reference to interrogatories included an improper

reference to chondritis.   As noted above, this reference was improper for

multiple reasons and also affected the same central aspect of the trial.

Accordingly, we find the trial court’s determination that there was nothing

improper about Herrera’s counsel’s closing argument and any error would

have been harmless to be an abuse of discretion. Because these errors are

critical to the timing of Herrera’s knee injury and hence causation, we

believe Baum and Diaz suffered prejudice.

      The next two issues were raised solely by Diaz.

ASSURED CLEAR DISTANCE RULE

      In the first issue, Diaz claims the trial court erred in charging the jury

on the assured clear distance rule when the uncontradicted evidence

demonstrated Diaz was stopped prior to striking the Delorbe vehicle.        The

assured clear distance rule is based upon 75 Pa.C.S. § 3361 and essentially

requires a driver to be able to stop safely within the distance the driver can

clearly see. The rule is applicable to situations where a driver is alleged to

                                    - 25 -
J-A06020-15



have been following too closely, commonly referred to as tailgating.       See

Phillips v. Lock, 86 A.3d 906 (Pa. Super. 2014). Diaz is correct that the

rule is inapplicable if she had already stopped her vehicle prior to collision.

However, contrary to Diaz’s assertion, the evidence was not uncontradicted

that she had stopped prior to impact and was forced into Herrera’s vehicle

by Baum. Herrera testified she felt two impacts, not one. Although Herrera

did not see the collisions as she was looking forward at the time of the

impacts, her testimony that there were two impacts raises the question

whether Diaz struck the Herrera vehicle and then Baum struck Diaz, causing

the second impact.       Diaz testified that she had been following behind the

Herrera vehicle at a distance of approximately one-half car length.

Accordingly, under the two-impact scenario, the trial court did not err in

charging the jury regarding assured clear distance. Diaz is not entitled to

relief on this issue.

ECONOMIC DAMAGES

        In the final issue, Diaz claims the verdict was excessive in that there

were no economic damages presented and Dominican Republic treatment for

the knee injury was never reviewed by Herrera’s medical expert, Dr. Allen.

This claim was preserved through Diaz’s post-trial motion for new trial and

judgment notwithstanding verdict.28

____________________________________________


28
     Our standard of review is as follows:

(Footnote Continued Next Page)


                                          - 26 -
J-A06020-15



      We disagree that no economic damages were presented by Herrera.

She claimed she lost $200.00 per week due to her inability to work at her

beauty shop. These damages were not confirmed by an expert, but Herrera

was competent to testify as to how much money she made.                Accordingly,

this aspect of damages is supported by testimony.

      However, we find merit in Diaz’s challenge to economic damages

related to the knee surgery. We note that Dr. Allen claimed he did not rely

on the initial MRI report from the Dominican Republic. Herrera was in the

Dominican Republic having her knee surgery at the same time Dr. Allen was

giving his trial deposition.           Therefore, he cannot have reviewed any

documentation regarding that surgery. The certified record merely indicates

that Herrera had surgery to her left knee. There was no medical testimony

regarding the nature of the surgery.                There was no medical testimony

                       _______________________
(Footnote Continued)

      A JNOV can be entered upon two bases: (1) where the movant is
      entitled to judgment as a matter of law; and/or, (2) the evidence
      was such that no two reasonable minds could disagree that the
      verdict should have been rendered for the movant. When
      reviewing a trial court's denial of a motion for JNOV, we must
      consider all of the evidence admitted to decide if there was
      sufficient competent evidence to sustain the verdict....
      Concerning any questions of law, our scope of review is plenary.
      Concerning questions of credibility and weight accorded the
      evidence at trial, we will not substitute our judgment for that of
      the finder of fact.... A JNOV should be entered only in a clear
      case.

Van Zandt v. Holy redeemer Hosp., 806 A.2d 879, 885-86 (Pa. Super.
2002) (citation omitted).



                                           - 27 -
J-A06020-15



providing a causal link of the surgery to the accident.         Indeed, such

testimony would be impossible as the certified record indicates the

Dominican Republic doctors did not relate the knee injury to the accident

and Dr. Allen could not testify about surgery that had yet to occur.

      We note that,

      where “the disability complained of is the natural and probably
      result of the injuries, the fact-finding body may be permitted to
      so find, even in the entire absence of expert opinion.” The two
      must be “so closely connected and so readily apparent that a
      layman could diagnose (except by guessing) the causal
      connection.”

Montgomery v. Bazaz-Shegal, 798 A.2d 742, 751 (Pa. 2002) (citations

omitted).

      We have noted throughout this decision the central dispute over

whether the knee injury and surgery were related to the accident. It bears

repeating there are three elements that must be proven to prevail in a

personal injury negligence action: (1) negligence (duty and breach of duty),

(2) causation, and (3) damages.     See Wittrein v. Burkholder, 965 A.2d
1229, 1232 (Pa. Super. 2009). While the trial court is correct that there was

medical evidence Herrera suffered a torn medial meniscus in the left knee,

and that she had surgery on her knee, see Trial Court Opinion, 8/1/14, at

12, there remains a critical omission medically linking the surgery to the

accident. Without that expert link, there is no proof of causation regarding

the knee surgery and the amount of damages associated thereto cannot be

supported.    Accordingly, because the jury could only guess as to the


                                    - 28 -
J-A06020-15



causality of the surgery, the judgment was unsupportable as rendered.

Therefore, Diaz is entitled to relief on this issue.

      In conclusion, because of significant errors during closing argument

and a lack of evidence demonstrating causation between the accident,

Herrera’s knee surgery and the damages associated thereto, Baum and Diaz

are entitled to relief. Accordingly, a new trial is granted. Additionally, we

reverse the pre-trial order that held Herrera was entitled to full tort

coverage.

      Judgment vacated.      Order reversed.     This matter is remanded for a

new trial consistent with this decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2015




                                      - 29 -